IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                             No. 99-40069
                           Summary Calendar



NITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

GONZALO SOSA-MORALES,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-98-CR-513-1
                      --------------------
                        February 1, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.
PER CURIAM:*

     The Federal Public Defender appointed to represent Gonzalo

Sosa-Morales has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Sosa-Morales has filed a response, arguing that the district

court erred by imposing a 16-level enhancement pursuant to

U.S.S.G. § 2L1.2(b)(1)(A) based on a prior Texas conviction for

theft.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40069
                                -2-

     Our independent review of the brief, the record, and Sosa-

Morales’s response discloses no nonfrivolous issue in this direct



appeal.   Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.